        Case 3:19-cv-00209-VAB Document 38-2 Filed 04/22/19 Page 1 of 1



                                    LIST OF EXHIBITS

Exhibit 1:     Yale University's Equal Opportunity Statement

Exhibit 2:     Yale Sexual Misconduct Policies and Related Definitions

Exhibit 3:     UWC Procedures

Exhibit 4:     Voluntary Resolution Agreement

Exhibit 5:     June 15, 2012 Letter from OCR to Yale

Exhibit 6:     Dec. 18, 2017 Letter from OCR to Yale

Exhibit 7:     Yale College Council Task force on Greek Life Report

Exhibit 8:     Jan. 14, 2019 Email from Dean Chun

Exhibit 9:     May 17,2011 Letter from the Dean Regarding the Disciplinary Charges
               Against DKE

Exhibit 10:    Report to the President and Fellows of Yale University of the Advisory
               Committee on Campus Climate

Exhibit 11:    President's Response to the Report ofthe Advisory Committee on Campus
               Climate

Exhibit 12:    Report ofthe 2012-13 Campus Sexual Climate Assessment

Exhibit 13:    Westat-Yale Report on the AAU Campus Climate Survey

Exhibit ]4:    Important Updates on SAE and Buckley Investigations

Exhibit 15:    Review of DKE and Campus Culture: Information Gathered from Students

Extiibil 16:   Undergraduate Regulations 2018-2019

Exhibit 17:    Instalram Post
